 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriton Construction CompanyandJames E. CrosbyandKenneth E. Ratts. Cases12-CA-4728 and12-CA-4942December 6, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn September 4, 1970, the National Labor Rela-tionsBoard issued an Order adopting, in the absenceof the exceptions, the Decision of the Trial Examinerin Case 12-CA-4728, directing the Respondent, itsofficers, agents, successors, and assigns,inter alia,tooffer reinstatement to and to make whole James E.Crosby for loss of pay suffered by reason of theRespondent's discrimination against him. On July 6,1971, the United States Court of Appeals for the FifthCircuit entered a judgment summarily enforcing theBoard's Order. On June 21, 1971, the National LaborRelations Board issued a Decision and Order' in Case12-CA-4942 directing the Respondent, its officers,agents, successors,and assigns,inter alia,to offerreinstatement to and make whole Kenneth E. Rattsfor hislossesresulting from Respondent's unfair laborpractices in violation of Section 8(a)(3) of the Act. Acontroversy havingarisenover the amounts ofbackpay due the two discriminatees named above, theRegional Director for Region 12, on September 23,1971, issued a Consolidated Backpay Specificationand Notice of Hearing setting forth certain allegationswith respect to the amounts of backpay due saiddiscriminatees.The Respondent failed to file ananswer to the Specification.On October 18, 1971, counsel for the GeneralCounsel filed directly with the Board in Washington,D.C., a Motion for Summary Judgment. Subsequent-ly,on October 22, 1971, the Board issued an ordertransferringthe proceeding to the Board and a NoticeTo Show Cause why the General Counsel's Motionfor Summary Judgment should not be granted. TheRespondent failed also to file a response to the NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the1191 NLRB No. 76.National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for SummaryJudgmentSection 102.54 of the Board's Rules and Regulationsprovides, in pertinent part, as follows:(a) The respondent shall, within 15 days fromthe service of the specification, if any, file ananswer thereto; .. .(c) If the respondent fails to file any answer tothe specification within the time prescribed by thissection, the Board may, either with or withouttaking evidence in support of the allegations of thespecification and without notice to the respondent,find the specification to be true and enter suchorder as maybe appropriate... .The Consolidated Backpay Specification, issuedand served on the Respondent on September 23, 1971,specifically states that the Respondent shall, within 15days from the date of the Specification, file an answerto the Specification with the Regional Director forRegion 12 and that, if the answer fails, to deny theallegations of the Specification in the manner re-quired under the Board's Rules and Regulations andthe failure to do so is not adequately explained, suchallegations shall be deemed to be admitted to be trueand the Respondent shall be precluded from intro-ducing any evidence controverting them. Accordingto the Motion for Summary Judgment, on October 12,1971, the due date for filing an answer to theSpecification counsel for the General Counsel tele-phoned the Respondent's president and its attorneynotifying each of them that an answer was due on thatdate. As of October 18, 1971, the date of the Motionfor Summary Judgment, the Respondent has not filedan answer to the Specification, nor has it requested anextension of time with which to file an answer, nor hasthe said time been extended. The Respondent failedalso to file a response to the Notice To Show Causeand, therefore, the allegations of theMotion forSummary Judgment stand uncontroverted. As theRespondent has not filed an answer to the Specifica-tion and has not offered any explanation for its failureto do so, in accordance with the rules set forth above,the allegations of the Specification are deemed to beadmitted as true and so found by the Board withoutthe taking of evidence in support of the saidallegations.194 NLRB No. 72 TRITON CONSTRUCTION CO.Accordingly, on the basis of the allegations of theSpecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes that thenet backpay due each discriminatee, James E. Crosbyand Kenneth E. Ratts, is as stated in the computationsof the Specification, and hereinafter orders thepayment thereof by the Respondent to each discrimi-natee.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor452ARelations Board hereby orders that the Respondent,Triton Construction Company, Brooksville, Florida,its officers, agents, successors, and assigns, shall makewhole each of the discriminatees, James E. Crosbyand Kenneth E. Ratts, the employees named below,by payment to them of the amount set forth adjacentto their names, plus interest accrued at the rate of 6percent per annum to be computed in the matterspecified inIsis Plumbing and Heating Co.,138 NLRB716, until payment of all backpay due, less the taxwithholdings required by the Federal and state laws:James E. Crosby$2,913.58Kenneth E. Ratts2,119.51